 



Exhibit 10.3
NEWFIELD EXPLORATION COMPANY
RESTRICTED STOCK UNIT AGREEMENT
     THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as of
February 14, 2007 (the “Date of Grant”) and is by and between Newfield
Exploration Company (the “Company”) and                                         
(“Employee”).
     1. GRANT.
     (a) Restricted Stock Units. Pursuant to the Newfield Exploration Company
2004 Omnibus Stock Plan (as amended from time to time, the “Plan”), this
Agreement evidences the grant by the Company of an award (“Award”) of
                     restricted stock units to Employee subject to the
Forfeiture Restrictions described in Section 2(a) below (the “Restricted Stock
Units”). Each Restricted Stock Unit represents the right to receive one share of
Common Stock (as defined in the Plan) as of the date on which the Restricted
Stock Unit is payable.
     (b) Plan Incorporated. Employee acknowledges receipt of a copy of the Plan
and agrees that the Restricted Stock Units shall be subject to all of the terms
and conditions of the Plan, which terms and conditions are incorporated herein
for all purposes. Capitalized terms used but not defined in this Agreement shall
have the meanings ascribed to such terms in the Plan.
     (c) No Rights as a Stockholder. Restricted Stock Units are not actual
shares of Common Stock and Employee will have no rights as a stockholder with
respect to any Restricted Stock Units; including no right to vote on matters
submitted to stockholders of the Company and no right to receive any dividends
declared or paid on Common Stock. Employee will be a general and unsecured
creditor of the Company and will have no direct or secured claim in any specific
assets of the Company.
     2. RESTRICTIONS. Employee hereby accepts the Award of the Restricted Stock
Units and agrees with respect thereto as follows:
     (a) Forfeiture Restrictions. Except as otherwise provided in Paragraph X of
the Plan, (i) the Restricted Stock Units may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred or disposed of to the extent
then subject to Forfeiture Restrictions and (ii) if, prior to the fourth year
anniversary of the Date of Grant, Employee’s employment with the Company is
terminated for any reason (including as described in the last sentence of
Paragraph XII(b) of the Plan) other than (A) a separation from service by reason
of death or disability (within the meaning of Section 409A(a)(2)(A)(ii) of the
Code) (“Death or Disability”) of Employee or (B) a retirement from employment in
accordance with the policies of the Company if, at the time of such retirement,
Employee is at least 60 years of age and has at least ten years of continuous
service with the Company (a “Qualified Retirement”), Employee shall, for no
consideration, forfeit to the Company all Restricted Stock Units to the extent
then subject to Forfeiture Restrictions. The prohibition against transfer and
the obligation to forfeit and surrender the Restricted Stock Units to the
Company as provided in this Section 2(a) are herein referred to as “Forfeiture
Restrictions.” Forfeiture Restrictions shall be binding upon and enforceable
against any permitted transferee of the Restricted Stock Units.

 



--------------------------------------------------------------------------------



 



     (b) Lapse of Forfeiture Restrictions—Death or Disability, Qualified
Retirement. If not previously forfeited, Forfeiture Restrictions with respect to
the Restricted Stock Units shall lapse upon (i) a separation from service by
reason of Death or Disability of Employee or (ii) a Qualified Retirement.
     (c) Lapse of Forfeiture Restrictions—Continuous Employment. If not
previously forfeited, Forfeiture Restrictions with respect to the Restricted
Stock Units shall lapse on the indicated anniversary of the Date of Grant in
accordance with the following schedule:

              Percentage of Restricted     Stock Units Subject to     Forfeiture
Restrictions as     to which Forfeiture Date   Restrictions Lapse
Second Year Anniversary of the Date of Grant
    331/3 %
Third Year Anniversary of the Date of Grant
    50 %
Fourth Year Anniversary of the Date of Grant
    100 %

     3. SETTLEMENT OF RESTRICTED STOCK UNITS. Subject to the provisions of
Paragraph XII(c) of the Plan, upon the lapse of Forfeiture Restrictions without
forfeiture, the Company will cause a certificate to be issued to Employee
representing the number of shares of Common Stock equal to the number of
outstanding Restricted Stock Units no longer subject to Forfeiture Restrictions.
     4. COMMUNITY INTEREST OF SPOUSE. The community interest, if any, of any
spouse of Employee in any of the Restricted Stock Units shall be subject to all
of the terms, conditions and restrictions of this Agreement and the Plan, and
shall be forfeited and surrendered to the Company upon the occurrence of any of
the events requiring Employee’s interest in such Restricted Stock Units to be so
forfeited and surrendered pursuant to this Agreement.
     5. BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an authorized officer and Employee has executed this Agreement, all
as of the date first above written.

              NEWFIELD EXPLORATION COMPANY
 
       
 
  By:    
 
       
 
      David A. Trice
President and Chief Executive Officer
 
                  [Employee]

3